                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSHUA COULTER, individually and                  :            CIVIL ACTION
behalf of all others similarly situated           :
                                                  :            No. 17-3970
   v.                                             :
                                                  :
RECEIVABLES MANAGEMENT                            :
SYSTEMS, et al.                                   :

                                             ORDER

        AND NOW, this 14th day of February, 2019, upon consideration of the parties’ cross-

motions for summary judgment on the issue of Defendant Io, Inc. t/d/b/a Receivables Management

Systems’ liability to Plaintiff Joshua Coulter, the responses thereto, and the parties’ presentations

at the October 30, 2018, oral argument on the motions, it is ORDERED:

        •   Plaintiff Joshua Coulter’s Motion for Summary Judgment (Document 15) is

            GRANTED;

        •   Defendant Io, Inc. t/d/b/a Receivables Management Systems’ Motion for Summary

            Judgment (Document 12) is DENIED;

        •   The parties are directed to meet and confer and submit to the Court, on or before

            February 28, 2019, a joint proposed scheduling order for the balance of the case.



                                                      BY THE COURT:



                                                         /s/ Juan R. Sánchez     .
                                                      Juan R. Sánchez, C.J.
